Citation Nr: 0213376	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  02-06 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chloracne, claimed as 
due to Agent Orange exposure.  

(The issues of entitlement to a rating in excess of 10 
percent for residuals of a healed fracture of the left thumb, 
and entitlement to a rating for PTSD in excess of 30 percent 
from April 3, 1998 through January 7, 1999, and in excess of 
50 percent from January 8, 1999, will be addressed in 
separate decisions.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 until June 
1971.

This matter comes before the VA Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating action that 
denied service connection for chloracne, claimed as due to 
Agent Orange exposure.  Following the January 2001 
notification of that decision, a notice of disagreement (NOD) 
was received in March 2001; a statement of the case (SOC) was 
issued in February 2002; and a substantive appeal was 
received in March 2002. 


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's exposure to Agent Orange may be presumed.

3.  There is no competent medical evidence that the veteran 
has, or has had, chloracne.



CONCLUSION OF LAW

The criteria for service connection for chloracne, claimed as 
due to Agent Orange exposure, have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

As evidenced by the February 2002 statement of the case, the 
appellant and his representative have been notified of the 
law and regulations governing entitlement to the benefit he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and that he has been provided 
ample opportunity to submit information and evidence.  
Moreover, because, as explained below, there is no indication 
that there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim as evidenced by various 
letters soliciting information and/or evidence (see, e.g., RO 
letters of August 2001 and September 2001).  He underwent VA 
skin examinations in May and September 1998, and January 
2001, and extensive VA outpatient clinical records dated 
between 1999 and 2000 have been associated with the claims 
folder.  The appellant has also been informed of the 
continuing actions pertinent to his case in letters to his 
congressional representatives which are in the record.  
Significantly, neither the appellant nor his representative 
has indicated, and there is otherwise no indication that 
there exists any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.




Factual Background

The veteran's service medical records reflect that he was 
treated over the course of his service for continuing skin 
complaints variously diagnosed and/or characterized as tinea, 
corporis, acne vulgaris, furuncle of the neck, pustular acne, 
"jungle acne" for which various antibiotics and topical 
medication were prescribed.  On post service VA skin 
examination in September 1971, it was noted that he had 
eruptions on both legs and was also troubled by an acneform 
outbreak primarily on his back.  Following examination, 
diagnoses of acne vulgaris, back, neck; dermatophytosis pedis 
with hyperhidrosis and lichenfied dermatitis, legs, mild, 
were rendered.  

By rating action dated in December 1971, service connection 
was granted for dermatophytosis of the feet with lichenfied 
dermatitis of the legs.  The RO subsequently granted service 
connection for acneform scars of the face and back by rating 
action dated in September 1998.

The veteran underwent a VA skin examination in September 1998 
for a rash involving his feet.  The examiner indicated that 
the claims folder accompanied him and had been reviewed.  It 
was noted that while in Vietnam, he developed a fungal rash, 
and that it was difficult to clear until he returned to the 
States, whereupon his father, a physician, had prescribed 
something for him.  He said that it remained quiescent for 
two years, but that since that time, he had had periodic 
flare-ups with cracking of the skin, severe itching, bleeding 
and occasional pain involving the lower leg and foot.  
Examination revealed some onychomycosis of the lateral edge 
of the great toenail.  There was no evidence of 
lichenification of the foot interdigital spaces or lower leg.  
In the diagnosis, the examiner stated that the veteran had 
what sounded like recurrent dermatophytosis, though his 
therapy actually seemed more directed towards a contact 
dermatitis or allergic type dermatitis.  It was indicated 
that his reported symptoms were more consistent with 
dermatophytosis with periodic flare-ups, and that the 
onychomycosis of the nails also lent some credence to the 
supposition that it was a fungal type of infection which 
recurred.  The examiner, stated, however, that at the present 
time, there was no rash to evaluate and no other problems 
noted with regard to the skin. 

A claim for service connection for chloracne, as a residual 
of exposure to Agent Orange, was received in September 2000.

The appellant was afforded a VA examination for skin disease 
purposes in January 2001.  He recited history to the effect 
that he stayed in Vietnam for a year and spent a great deal 
of time in the woods, fields and rice paddies.  He indicated 
that he had had some comedones prior to going to Vietnam, but 
that they seemed to worsen while he was there.  The veteran 
stated that he was treated with an antibiotic and which 
seemed to help, but that since returning from Vietnam, he had 
continued to have inflammatory changes on his face which 
would come and go, and for which he used medication.  He 
related that he did not know his current dermatologic 
diagnosis, and had never been told that he had chloracne.  

Pertinent findings on physical examination included mild 
erythema, cracking behind the ears, and mild crural erythema, 
bilaterally.  There was dry skin on the upper extremities and 
dorsum of the right hand.  There was scaling in the web 
spaces of the toes, bilaterally, as well as in the moccasin 
distribution with mild erythema.  It was observed that there 
was some early discoloration, thickening and scaling of the 
toenails, bilaterally.  Some old acne scars were noted on the 
face but there was no evidence of current inflammation.  
Following examination, the examiner stated that the veteran 
had a history of what might have been very mild seborrheic 
dermatitis.  It was added that there was no evidence of 
chloracne on current examination, and that the difficulty he 
had in Vietnam and thereafter sounded like typical acne 
vulgaris. 

Factual Background

The appellant contends that he was exposed to the chemical 
defoliant Agent Orange as a result of his military service in 
Vietnam, and that he now has chloracne for which service 
connection should be granted.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in wartime 
service.  38 U.S.C.A. § 1110.  Such a determination requires 
a finding of a current disability that is related to an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, which, 
among other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era (reversing the holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed).  As the 
new provision is liberalizing, it is applicable to the issues 
on appeal.  Karnas, 1 Vet. App. at 312-13.

Service administrative records show that the appellant served 
in combat in Vietnam.  As the veteran is shown to have served 
in the Republic of Vietnam during the Vietnam era, he is 
entitled to a presumption of exposure to herbicide agents, 
whether or not he has a disease listed at 38 C.F.R. 
§ 3.309(e).  See the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  The condition for which service connection is 
sought, chloracne is one of the diseases listed under 
38 C.F.R. § 3.309(e) for which service connection may be 
presumed as a consequence of exposure to Agent Orange under 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309.  
However, the presumption of service connection (presumed 
service incurrence) based on Agent Orange exposure is not 
applicable in the instant case because there is no evidence 
that the veteran has ever had chloracne. 

The evidence shows that while the veteran does indeed have 
longstanding dermatologic disorders, service connection has 
already been established for dermatophytosis of the feet and 
dermatitis of the legs as well acneform scars of the face and 
back.  However, there is no diagnosis of chloracne of record, 
to include in connection with most recent skin examination in 
January 2001, and neither the veteran nor his representative 
have presented or alluded to the existence of any medical 
evidence that includes a diagnosis of chloracne.  In fact, 
the veteran, himself, admitted at that time that he had never 
been told that he had chloracne.  In the absence of evidence 
of the claimed disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The Board points out that, notwithstanding the presumptive 
provisions noted above, service connection for a disability 
based on Agent Orange exposure also may be established by 
showing that a disorder resulting in disability or death is, 
in fact, causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. 
§§ 1113(b) and 1116, and 38 C.F.R. § 3.303.  In this case, 
however, the veteran is unable to establish direct service 
connection for the same reasons that the presumption is not 
applicable-the absence of competent evidence of the 
disability for which service connection is sought.  

As a final point, the Board notes that it has considered the 
appellant's assertions in connection with the claim on 
appeal.  However, as a layperson without the appropriate 
medical training and expertise, he is not competent to 
provide probative evidence on a medical matter, such as 
whether or not he currently has chloracne.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

For all the foregoing reasons, the claim for service 
connection for chloracne must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 
57 (1990).


ORDER

Service connection for chloracne, claimed as due to Agent 
Orange exposure, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

